Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 3, 12, 13, 14, 23-25 are amended.  Claims 1-34 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/26/2021, with respect to claims 1-34 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious performing cross-instance ray traversal on the plurality of instances and the one or more base geometric objects, wherein performing cross-instance ray traversal comprises, following traversal of a first node from the first instance with a first ray, traversing a second node from the second instance with the first ray without traversing the first instance to completion based on that the second node from the second instance immediately follows the first node from the first instance in a traversal queue,
wherein the traversal queue orders nodes from the plurality of instances based on the nodes’ distances to the ray origin of the first ray.
Claims 12 and 23 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER HOANG/Primary Examiner, Art Unit 2616